UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 August 15, 2008 Date of Report (Date of earliest event reported) ACL Semiconductors Inc. (Exact name of registrant as specified in its charter) Delaware 000-50140 16-1642709 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) B24-B27,1/F., Block B Proficient Industrial Centre, 6 Wang Kwun Road Kowloon, Hong Kong (Address of principal executive offices) 011-852- 2799-1996 (Registrants telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.02. Results of Operations and Financial Condition Item 8.01. Other Events On August 14, 2008, ACL Semiconductors Inc., a Delaware corporation (the  Registrant ), filed its Quarterly Report on Form 10-Q for the quarter ended June 30, 2008 (the  Form 10-Q ). On August 15, 2008, the Registrant issued a press release announcing its financial results for the fiscal quarter ended June 30, 2008, as set forth in the Form 10-Q. A copy of the Press Release is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits a) Not applicable. b) Not applicable. c) Not applicable. d) Exhibits Exhibit No. Exhibit Press Release, dated August 15, 2008 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 18, 2008 ACL SEMICONDUCTORS INC. By: /s/ Chung-Lun Yang Name: Chung-Lun Yang Title: Chief Executive Officer 2
